McMILLIAN, Circuit Judge,
dissenting.
I respectfully dissent. Although Dr. Evans’ report was not submitted to the Secretary, I believe that evidence properly before the Secretary was sufficient to alert the AU to the possible presence of a drug or mental impairment. The report of the consulting physician contained a notation that Williams had been admitted to the state hospital in 1974 to receive treatment for a drug problem.1 Additionally, much of the medication (i.e., Equanil and Tranxene) that Williams was prescribed was for the treatment of anxiety disorders or neuroses. Given the AU’s duty to develop the record fully and fairly, I believe the AU erred in failing to order a consultative psychiatric examination and, accordingly, I would remand the case. See Dozier v. Heckler, 754 F.2d 274, 276 (8th Cir.1985).

. In fairness to the AU, he did inquire during his examination of Williams whether Williams had ever suffered from a drug dependency. Williams answered in the negative. The Secretary’s decision, however, must take into account evidence that a claimant’s true functional ability may be substantially less than the claimant asserts. Parsons v. Heckler, 739 F.2d 1334, 1341 (8th Cir.1984).